Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,498,642. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are described in the earlier patented application claims.
Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim9 of U.S. Patent No. 11,390,358. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are described in the earlier patented application claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-248668 in view of Bimoz Indiegogo user manual (cited by applicant).
Regarding claim 1, JP’668 teaches a retrofit electric machine for a bicycle, comprising:
a housing (power unit case 3) configured to be attached to a frame F of a bicycle, a rotating electric machine (electric motor 6) attached to the housing; an annular rotating member (main gear 4) mounted on the housing in a rotatable manner and connected to the rotating electric machine in a torque transmitting relationship; a torque transmitting member (crank engaging portion 4a) mounted on the rotating member and including a pair of parts (pins) configured to abut against either side of a crankarm A (see Figures 1 and 2) for a pedal P of the bicycle with respect to a rotational direction.  
JP ‘688 lacks a connecting member configured to connect the torque transmitting member with a rotationally central part of the crankarm such that the rotating member is concentric to a rotational center line of the crankarm.
Bimoz teaches a bicycle with power assist mechanism at the crank axle.  The power assist mechanism has a connecting member H configured to connect the torque transmitting member with a rotationally central part of the crankarm (crank axle) such that a rotating member of an assist motor is concentric to a rotational center line of the crankarm.
It would have been obvious to one of ordinary skill in the art to provide the JP ‘668 electric machine with a connecting member that connects the torque transmitting member with a central part of the crank arm, as taught by Bimoz, in order to provide a more secure connection between the drive motor and the crankarm. 
	Regarding claim 8, JP ‘668 teaches the housing includes an annular part concentrically supporting the rotating member, and the annular part and the rotating member are configured to be positioned between the frame and the crankarm.
	Regarding claim 9, a transmission gear train provided inside the housing between the rotating electric machine and the rotating member such that the rotating electric machine is offset radially outward relative to the rotating member owing to positioning of the transmission gear train.
	Regarding claim 10, the rotating electric machine consists of an electric motor for generating an assist force, and the retrofit electric machine further comprises a battery configured to be mounted on the frame and to serve as a power source for the electric motor.
	Regarding claim 11, the electric machine of JP’ 668 is fitted on a bicycle.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara teaches a member for transmitting torque from a crank arm to a drive sprocket.
Tsukamoto ‘941 is a publication related to the present application.  It claims many of presently claimed features except for a torque transmitting member having a pair of parts that abut either side of the crankarm.  Tsukamoto ‘798, ‘750, and ‘751 are also related and commonly owned by the present applicant, but they are not claiming the same invention.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/